Citation Nr: 1612384	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss prior to May 31, 2012, and to a rating in excess of 70 percent from May 31, 2012, forward.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied entitlement to a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  

Thereafter, in a June 2012 rating decision the RO assigned increased rating of 70 for bilateral hearing loss, effective from May 31, 2012.  The Veteran's claim for a TDIU submitted in November 2012 is considered part and parcel of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Although the RO has characterized the claim of appeal as entitlement to an effective date prior to May 31, 2012 for the assignment of a 70 percent rating for hearing loss, the Board finds that it is more appropriately characterized as an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made).

The Veteran requested a hearing before a Veteran's Law Judge in April 2013.  However, he withdrew his request in a February 2016 statement.  Therefore, the Veteran's claim is ripe for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Of record is a private audiogram from HearUSA, dated in March 2008.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information or clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Here, clarification of the private audiogram is required. 

As the case must be remanded for the foregoing reason, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained, to include any contractor referrals.  See VA examination report dated September 3, 2008 (Noting that the Veteran was referred to a VA contractor for hearing aids one year ago).  The Veteran should be afforded appropriate VA examinations, as set forth below. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter that addresses his claim for a TDIU.

2.  Make arrangements to obtain the Veteran's complete VA treatment records for hearing loss, to include copies of all audiograms and the results of any examinations performed by VA contractors, dated from November 2006 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from HearUSA and/or Michael Raff, dated from November 2006 forward.

4.  Make arrangements for Michael Raff (the examiner who tested the Veteran's hearing at HearUSA in March 2008) to review the March 2008 test results he conducted and address the following:

Whether (1) he is a state-licensed audiologist; (2) the speech discrimination results reported (i.e., 60% on the right and 52% on the left) were the Maryland CNC controlled speech discrimination test; and (3) a puretone audiometry test was conducted.

5.  After the above development has been completed, schedule the Veteran for a VA audiological examination. The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should identify bilateral auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected bilateral hearing loss and tinnitus and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's hearing loss and tinnitus do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

7.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






